Citation Nr: 0108216	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  98-05 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a higher initial rating in excess of 30 
percent for a right upper arm scar, residual of excision of 
sinus tract.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel




INTRODUCTION

The veteran had active duty from January 1965 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which, in part, granted service connection 
for a right upper arm scar, residual of excision of sinus 
tract, and assigned a 10 percent rating, effective from 
February 27, 1995. 

During the pendency of the appeal, in an August 2000 rating 
decision, the RO assigned a 30 percent rating for the 
veteran's right upper arm disability, effective 
February 27, 1995.  As the 30 percent rating is less than the 
maximum available under the applicable diagnostic criteria, 
the claim remains viable on appeal.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  

In his VA Form 9, the veteran requested a Travel Board 
hearing at the RO, but he failed to appear for the hearing 
scheduled in September 1999.  As the veteran has neither 
submitted good cause for failure to appear or requested to 
reschedule the hearing, the request for hearing is deemed 
withdrawn and the Board will continue with the appeal.  See 
38 C.F.R. § 20.704 (d) (2000).

In a February 2000 remand opinion, the Board required further 
development, including a medical opinion.  VA examinations 
were performed and the reports associated with the veteran's 
claims file.  The appeal is now before the Board for 
consideration.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The veteran's service-connected right upper arm scar, 
residual of excision of a sinus tract disorder is manifested 
by subjective complaints of weakness, fatigue-pain and loss 
of power with repetitive motion, objective findings of a 
sensitive scar, which is not poorly nourished, or productive 
of limitation of motion or function or with repeated 
ulceration and is not shown to result in more than moderately 
severe muscle injury.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
rating for right upper arm scar, residual of excision of 
sinus tract, have not been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance of Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.20, 4.73 
(Diagnostic Code 5305), 4.118 (Diagnostic Code 7804) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In a November 1996 rating decision, the RO granted service 
connection for a right upper arm scar, residual of excision 
of sinus tract, and assigned a 10 percent rating, effective 
from February 27, 1995.  That decision also denied service 
connection for a right thigh scar, skin graft donor site, 
which the veteran did not appeal.  During the pendency of the 
appeal, in an August 2000 rating decision, the RO assigned a 
30 percent rating for the veteran's right upper arm 
disability, effective February 27, 1995. The veteran is 
appealing the original assignment of a disability rating for 
his right upper arm disability, following an award of service 
connection, and essentially contends that the assigned rating 
does not accurately reflect the severity of his disability.

The Board is satisfied that all relevant facts have been 
properly developed, and no further assistance to the veteran 
is required to comply with the duty to assist the veteran 
mandated by 38 U.S.C. § 5103A of the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  In this connection, the Board notes that this 
case was remanded to provide the veteran another opportunity 
to submit information for the RO to obtain medical and 
employment records that might be relevant to his claim as 
well as scheduling him for another examination.  The veteran 
did not provide any additional information and this was noted 
in the Supplemental Statement of the Case provided to him.  
The veteran is advised that the duty to assist is not a one-
way street.  "If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
However, the Board finds that the July 2000 VA examination 
done in response to the Board's remand, evaluating the status 
of the veteran's disability and which considered his reported 
employment history is adequate for rating purposes and 
further development is not warranted.

Service medical records show the veteran reported to sick 
call in December 1967 with a sterile abscess on his right 
upper arm, at the site of a plague inoculation given a month 
earlier.  The abscess was opened and drained and packed with 
sterile dressing.  On a follow-up evaluation the same month, 
the wound looked good but it was noted that a skin graft 
would be needed.   Due to draining, the area was incised and 
sutured.  The sutures were removed in January 1968, and the 
wound healed without infection except for a small area 
measuring 1-centimeter in diameter, which drained 
continuously.  The veteran was discharged the same month with 
outpatient follow-up.  In April 1968, the veteran was 
hospitalized and underwent excision of the chronic 
granulation tissue and the sinus tract.  A split thickness 
skin graft from the right thigh was performed later the same 
month.  The skin graft was left open to the air and a 
complete take was noted.  In May 1968 the veteran was 
discharged to full duty with outpatient follow-up.  The 
veteran's December 1968 separation examination report noted a 
5-inch scar on the right arm, not considered disabling.

The veteran submitted a copy of an October 1992 office visit 
statement noting that he was seen for pain in both hands.  
There was no reference to his scar residuals.
 
At a July 1996 VA examination, the veteran reported that the 
site of the healed skin graft was hypersensitive and 
interfered with his work when he had to use power tools.  He 
stated that he was right-handed.  The veteran said that his 
upper thigh donor site had no symptoms but that he 
occasionally had tingling sensations in his hands which the 
attributed to irritation of the nerves of his right arm.  On 
examination, the upper thigh donor site showed no residual 
scarring of any significance.  The triceps region of the 
right arm revealed a well-healed grafted area measuring 3.5 
by 1.25-inches; it was hypersensitive; and the skin graft 
scarring was attached to the triceps underneath with a loss 
of protective fascia so that the scar adhered to the 
underlying triceps.  The scar was extremely sensitive to the 
lightest touch.  The veteran had full range of motion of the 
arm and the elbow and his right hand.  There was a loss of 
subcutaneous fat subjacent to the scarred area on the lateral 
aspect of the right arm.  The conclusion was status post skin 
graft from the thigh to the right arm with functional 
impairment and hypersensitivity and a loss of subcutaneous 
fat at the site of the graft.  The examiner added that it 
represented a permanent defect.

In a November 1996 rating decision, the RO granted service 
connection for the veteran's right upper arm scar and 
assigned a 10 percent rating under 38 C.F.R. § 4.188, 
Diagnostic Code 7804.  The RO stated that an extraschedular 
rating under 38 C.F.R. § 3.321 (2000) was not warranted.  
 
In February 2000, the Board indicated that the RO apparently 
had not considered whether the veteran's disability caused a 
loss of function under any other potential diagnostic code 
and remanded the case for further development, including a 
medical examination and opinion.  The remand informed the 
veteran of his obligation to 

cooperate by providing the additional information and 
reporting to the scheduled examination and that his failure 
to cooperate might result in adverse action under 38 C.F.R. 
§§ 3.158, 3.655 (2000).

A March 2000 RO letter asked the veteran to submit the 
additional medical and employment information as instructed 
by the Board's remand.  The veteran did not respond or submit 
any new information and this was noted in the information 
provided to the veteran by the RO.

At the July 2000 VA examination, the veteran complained that 
his right hand and arm could not maintain the repetitive 
motion required of many of the jobs for which he was 
qualified and denied pain or tenderness on palpation.  On 
examination, the veteran had a 12 x 3.5-centimeter, leaf-
shaped scar on his right upper arm with the widest part in 
the middle.  The scar was smooth and flat but visible and not 
disfiguring.  It was sensitive to the touch and somewhat 
depressed because of the loss of subcutaneous fat tissue.  
The scar partially adhered to the underlying fascia, but 
there was no ulceration, breakdown, inflammation, edema or 
keloid formation.  The scar was sensitive to pinprick and 
light touch distally from the wound to the fingertips.  The 
veteran had no loss of range of motion of his right arm and 
his reflexes were 2+, radial and brachial.  The veteran's 
biceps and triceps were well-developed and it appeared that 
he had been using his arm, as the circumference of the right 
arm was approximately 1/8 centimeter less than the left arm, 
due to loss of subcutaneous fat but not muscle tissue.  The 
assessment was that the right upper arm scar did not cause 
any functional impairment for performance of daily 
activities.  However, due to its size and adherence to the 
underlying fascia, the scar, along with his back disorder, 
prevented the veteran from working in a repetitive motion 
job.
 


Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2000).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
ratings are potentially applicable, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The 
veteran's entire history is reviewed when making a disability 
evaluation.  38 C.F.R. § 4.1.  Since the present appeal 
arises from an initial rating decision which established 
service connection and assigned the initial disability 
ratings, it is not the present level of disability which is 
of primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999). 

Ratings for functional impairment of the upper extremities 
are based upon which extremity is the major (dominant) or 
minor (nondominant) extremity, that is, the one predominantly 
used by the individual.  Only one extremity is considered to 
be major and a person is presumed to be right-handed unless 
there is evidence of left-handedness.  38 C.F.R. § 4.69 
(2000).  Since the veteran indicated at his VA examination 
that he was right-handed, the rating for the right arm is to 
be made on the basis of that extremity being the major 
extremity.

During the pendency of this appeal, VA issued new regulations 
for evaluating disabilities due to muscle injuries  (the 
current regulations).  See 62 Fed. Reg. 30235-30240 (1997).  
These changes became effective July 3, 1997.  See 38 C.F.R. 
§§ 4.47-4.56, 4.69 and 4.72 (2000).  The RO considered both 
sets of rating criteria with respect to the veteran's claim 
in its August 2000 supplemental statement of the case, which 
assigned the 30 percent rating.  Accordingly, the Board has 
determined that the appellant would not be prejudiced if the 
Board proceeded with appellate consideration of the claim 
presented.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the veteran 
applies, unless Congress has provided otherwise or has 
permitted the Secretary of Veterans Affairs (Secretary) to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  In reviewing 
this case, the Board, like the RO, has evaluated the 
veteran's service-connected right upper arm disability under 
both sets of rating criteria to determine whether the veteran 
is entitled to a higher initial evaluation under either set.  
The Board will also consider the veteran's claim under both 
criteria.  

Factors for consideration in the rating of muscle 
disabilities are set forth in 38 C.F.R. § 4.56.  The old 
version of that section provided that a moderately severe 
disability of the muscles is characterized by evidence of a 
through-and-though or deep-penetrating wound by a high 
velocity missile of small size or a large missile of low 
velocity, with debridement or with prolonged infection, or 
with sloughing of soft parties, or intermuscular 
cicatrization.  Service department records or other 
sufficient evidence showing hospitalization for a prolonged 
period in service for treatment of a wound of severe grade 
should be considered.  Records in the file of consistent 
complaints of cardinal symptoms of muscle wounds should also 
be noted.  Evidence of unemployability due to an inability to 
keep up with work requirements may be considered.  Objective 
findings should include relatively large entrance and (if 
present) exit scars so situated as to indicate the track of a 
missile through important muscle groups.  Indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with the sound side may be 
considered.  Tests of strength and 


endurance of the muscle groups involved may also give 
evidence of marked or moderately severe loss.  38 C.F.R. 
§ 4.56(c) (1996).

A severe muscle disability results from a through-and-through 
or deep-penetrating wound due to a high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
with intermuscular binding and cicatrization and service 
medical records or other evidence showing hospitalization for 
a prolonged period for treatment of the wound.  Objective 
findings may include a ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track, 
palpation showing moderate or extensive loss of deep fasciae 
or muscle substance, or soft flabby muscles in wound area and 
abnormal swelling and hardening of muscles in contraction. 
Tests of strength, endurance, or coordinated movements 
compared with decreased muscles of the nonmajor side 
indicates severe impairment of function.  38 C.F.R. § 
4.56(d).  

If present, the following are also signs of severe muscle 
disability: X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial filling over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current and electrodiagnostic tests, visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile; induration or atrophy of an entire muscle following 
simple piercing by a projectile.  38 C.F.R. § 4.56(d).

Under the current version of the rating criteria, 38 C.F.R. 
§ 4.56 provides that: (a) an open comminuted fracture with 
muscle or tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal; (b) a through-and-through injury 
with muscle damages shall be evaluated as no less than a 
moderate injury for each group of muscles damaged; (c) for VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement; and under Diagnostic Codes 5301 
through 5323, disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe or 
severe.  38 C.F.R. § 4.56 (2000).

The current version of 38 C.F.R. § 4.56 is otherwise 
basically the same as the old version.  Additionally, the 
current provisions of 38 C.F.R. § 4.56(a) and (b) were 
formerly contained in 38 C.F.R. § 4.72, which has been 
rescinded.  For the sake of clarity and in order to show that 
both versions have been fully considered by the Board, the 
current version follows.

Under 38 C.F.R. § 4.56(d)(3), a moderately severe disability 
of muscles: (i) Type of injury: through-and-through or deep-
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts and intermuscular scarring; (ii) 
History and complaint: service department record or other 
evidence showing hospitalization for a prolonged period of 
treatment for the wound; record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements; (iii) Objective 
findings: entrance and (if present) exit scars, indicating 
track of missile through one or more muscle groups; 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side demonstrate positive evidence of impairment.

Under the old and current criteria for 38 C.F.R. § 4.78, 
Diagnostic Code 5305, which pertains to Muscle Group V, 
including the biceps, brachialis, and brachioradialis, and 
which affect elbow supination and flexion of the elbow, a 
moderately severe injury will be rated as 30 percent 
disabling if of the major extremity and as 20 disabling if 
involving the minor extremity.  A severe injury will be rated 
as 40 percent disabling if involving the major extremity and 
as 30 disabling if involving the minor extremity.  38 C.F.R. 
§ 4.73, Diagnostic Code 5305 (2000).

For scars that are superficial, poorly nourished, with 
repeated ulceration a 10 percent evaluation is provided under 
38 C.F.R. § 4.118, Diagnostic Code 7803.  For scars that are 
superficial, tender and painful on objective demonstration, a 
10 percent evaluation is provided under 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  For other scars the basis of 
evaluation is rated on limitation of function of affected 
part in accordance with 38 C.F.R. § 4.118, Diagnostic Code 
7805.  38 C.F.R. § 4.118 (2000).

The provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative of or 
overlapping with symptomatology of the other conditions.  
Esteban v. Brown, 6 Vet. App. 259 (1995).  Impairment 
associated with the veteran's service-connected disability 
may be rated separately unless it constitutes the same 
disability or the same manifestation.  Id., at 261. The 
critical element is that none of the symptomatology is 
duplicative or overlapping; the manifestations of the 
disabilities must be separate and distinct.  Id., at 261-62.

When an unlisted condition is encountered, it should be rated 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2000)

After considering the various applicable rating criteria, the 
Board concurs with the RO that the rating for right upper arm 
scar, residual of excision of sinus tract, is most 
appropriately rated by analogy to a muscle wound of the right 
upper extremity, in both location and symptomatology, rather 
then simply as a scar.  38 C.F.R. § 4.20.  The Board finds 
that the disability picture as described by the veteran and 
shown in the medical evidence supports no more than a finding 
of moderately severe muscle injury.  More than the currently 
assigned 30 percent rating is not warranted.  38 U.S.C.A. § 
5107(b) (West 1991); 38 C.F.R. § 4.7, Diagnostic Code 5305 
(1996), (2000).  In view of the nature of the veteran's upper 
arm disability and the fact that the RO is rating the scar by 
analogy as muscle injury the assignment of 


a separate 10 percent rating for the scar under Diagnostic 
Codes 7803, 7804 or 7805 is not for application.  Separate 
disabilities arising from a single disease entity are to be 
rated separately.  38 C.F.R. § 4.25 (1999); Esteban v. Brown, 
6 Vet. App. 259, 261(1994).  However, the evaluation of the 
same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (1999); Fanning v. Brown, 4 Vet. App. 225 
(1993). 

The manifestations of the veteran's scar and excision 
residuals, in consideration of his subjective complaints and 
the objective findings, results in no more than moderately 
severe injury.  Rating under the old criteria, the medical 
findings show a large scar and loss of normal fascia.  The 
scar is partially adhered to the underlying fascia, but there 
was no ulceration, breakdown, inflammation, edema or keloid 
formation.  The scar was sensitive to pinprick and light 
touch distally from the wound to the fingertips.  The veteran 
had no loss of range of motion of his right arm, no loss of 
function and his reflexes were 2+ radial and brachial.  
Examination showed the muscles to be well developed and the 
veteran appeared to be using his arm as the circumference of 
the right arm was approximately 1/8 cm less than the left due 
to loss of subcutaneous fat, but not muscle tissue.  The 
assessment was that the scar did not cause any functional 
impairment, although the veteran had subjective complaints 
that his right arm could not maintain repetitive motion.  
More than moderately severe muscle injury is not demonstrated 
so that a higher rating of 40 percent is not warranted.  
There is no evidence of severe muscle injury, including a 
through-and-through or deep penetrating wound due to a high 
velocity missile, large or multiple low missiles, or 
shattering bone fracture.  There is no extensive scarring 
indicating wide damage to the muscle groups.  38 C.F.R. 
§ 4.56 (1996).

Similarly, under the current criteria, the evidence supports 
a 30 percent rating and does not warrant any higher rating.  
Clearly the record lacks findings that meet or more nearly 
approximate severe disability warranting the next higher 
rating under Diagnostic Code 5305.  As stated above, there is 
no evidence of severe muscle 


disability, including a through-and-through or deep 
penetrating wound due to a high velocity missile, large or 
multiple low missiles, or shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  Although the veteran's scar is depressed and 
adherent, it is not ragged and does not show wide damage to 
muscle groups as there is only an 1/8-centimeter difference 
in circumference between the left and right arm due to loss 
of subcutaneous fat tissue not muscle tissue.  The examiner 
indicated that the veteran had no loss of range of motion of 
his right arm and that his reflexes were 2+, radial and 
brachial.  The examiner added that the right upper arm scar 
did not cause any functional impairment for usual daily 
activities, but would prevent the veteran from working in a 
repetitive motion job.  The examiner opined that the veteran 
would be able to work at a job that did not require physical 
stress on his right arm or back.  Essentially, the veteran's 
scar and residuals of the excision of the sinus tract have 
been rated by analogy to muscle injury, rather than as a 
scar.  As such, this provided for the higher 30 percent 
rating and is more consistent with the veteran's subjective 
complaints and the actual objective evidence of tissue loss, 
but findings to support a higher rating based on sever in 
jury are not shown.


Conclusion

The Board finds, as the RO did in this case, that the 
disability picture is not so exceptional or unusual as to 
warrant a referral for an evaluation on an extraschedular 
basis.  For example, although the veteran contends that his 
disability has interfered with his employment, he has 
submitted no evidence to support his contention and the 
record does not show that the veteran's service-connected 
right upper arm disability has resulted in frequent 
hospitalizations or caused marked interference in his 
employment beyond that which is provided for under the 
regular schedular standards.  Indeed, it is apparent that the 
veteran's subjective complaints of problems with repetitive 
motion were considered and became part of the basis for 



rating the scar by analogy to muscle injury and assigning the 
30 percent rating.  The rating schedule is primarily a guide 
in the evaluation of disability resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent as far 
as can practicably be determined the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the disability.  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.  The record does not reflect a 
disability picture that is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability.  
The Board does not find that the veteran's case outside the 
norm so as to warrant consideration of the assignment of an 
extraschedular rating.  Referral of this matter for 
consideration under the provisions of 38 C.F.R. § 3.321 is 
not warranted.  See Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995), and Floyd v. Brown, 9 Vet.App. 94-96 (1996).

The Board finds that the preponderance of the evidence is 
against the veteran's claim for an evaluation in excess of 30 
percent.  In reaching this decision, the Board acknowledges 
that the VA is statutorily required to resolve the benefit of 
the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  However, that 
doctrine is not for application in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b) (West 1991); The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (relevant sections of which are to be codified at 38 
U.S.C.A. § 5107(b)). 


ORDER

An initial rating in excess of 30 percent for a right upper 
arm scar, residual of excision of sinus tract, is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 

